t c memo united_states tax_court stephen e o’neil petitioner v commissioner of internal revenue respondent docket no 17460-07l filed date kevin m flynn for petitioner shawna a early for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his unpaid and income_tax liabilities the issue for decision i sec_1 unless otherwise indicated all section references are to the internal_revenue_code whether respondent may proceed with collection of the above- mentioned unpaid income_tax liabilities we must decide whether petitioner submitted an offer-in-compromise oic to respondent during the collection hearing findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in new york background in petitioner graduated phi beta kappa from princeton university in petitioner graduated from harvard law school after law school petitioner was employed by the law firm of cravath swaine moore l l p in petitioner became a member of the board_of directors of brown forman corp brown forman petitioner served as a member of the board_of directors of brown forman from until april of as part of his role as a director of brown forman petitioner was awarded brown forman stock_options each july from through petitioner’s right to exercise each brown forman option expires years after the date of grant if petitioner fails to timely exercise an option it lapses each option granted petitioner the right to purchase a particular number of shares of brown forman common_stock each option had a different exercise price based on the fair_market_value ie the stock exchange trading price of the stock on the date of the award petitioner’s per-share exercise prices for the brown forman stock_options from through are as follows stock_option award year petitioner’s option exercise price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent notes that although exhibit 23-j indicates that the exercise price for the options is dollar_figure per share there apparently is an error in this calculation the exercise price should be dollar_figure per share dollar_figure total option purchase_price big_number number of shares equals dollar_figure option exercise price not dollar_figure petitioner is not required to pay cash up front in order to exercise the brown forman options rather petitioner can net exercise the options receiving cash equal to the excess of the fair_market_value of the stock at the time of exercise over the option exercise price collection notices on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice with respect to petitioner’s outstanding income_tax liabilities for the taxable years and on date respondent sent petitioner a final notice-- notice_of_intent_to_levy and notice of your right to a hearing levy notice relating to petitioner’s outstanding income_tax liabilities for the taxable years and on or about date petitioner submitted to respondent a form request for a collection_due_process_hearing in response to the lien notice and the levy notice hearing request respondent treated the hearing request as a timely request for a collection hearing for all the taxable years in both the lien notice and the levy notice with the exception of and on date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing relating to petitioner’s outstanding income_tax petitioner was granted an equivalent_hearing relating to taxable years and as he received prior lien and levy notices for those years and did not timely request a collection hearing liabilities for the taxable years and second levy notice on date respondent received petitioner’s form for taxable years and relating to the second levy notice with respect to taxable years and as of date petitioner’s outstanding income_tax liabilities were dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively with respect to taxable years and as of date petitioner’s outstanding income_tax liabilities were dollar_figure dollar_figure and dollar_figure respectively accordingly as of date petitioner’s outstanding income_tax liabilities for the years at issue totaled approximately dollar_figure million year total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner did not challenge the amount of his underlying tax_liabilities during the collection hearing the tax_liabilities relating to and stemmed from petitioner’s involvement in tax_shelters petitioner’s desire to enter into an offer-in-compromise from the time that petitioner received the collection notices from respondent it was petitioner’s intention to resolve his tax_liabilities at issue through an oic in petitioner was generally familiar with oics and he believed that an oic was the only way for him to satisfy the liabilities at issue on date petitioner submitted to respondent a form 433-a collection information statement for wage earners and self-employed individuals petitioner reported that his gross monthly income was dollar_figure petitioner claimed monthly living_expenses of dollar_figure on the form 433-a petitioner listed big_number options in brown forman stock as an investment form 433-a requests the current value the amount the asset could be sold for that day of the investments listed petitioner did not list the current value of the brown forman options instead petitioner stated that the value of the options is indeterminate because their value is contingent upon the market price of the underlying stock which fluctuates daily on date a face-to-face collection hearing was held between petitioner’s counsel and settlement officer robert j fernandez so fernandez during the face-to-face hearing the parties first discussed petitioner’s desire to submit an oic and petitioner’s counsel indicated that petitioner was willing to exercise his brown forman stock_options to fund an oic after the date face-to-face collection hearing petitioner’s counsel and so fernandez continued the collection hearing via telephone and correspondence so fernandez requested documents and information from petitioner to determine whether petitioner was eligible to submit an oic eg proof that petitioner was current with his filing and payment requirements by a letter dated date petitioner’s counsel sent information to so fernandez in response to his requests including copies of petitioner’s form_1040 u s individual_income_tax_return for canceled checks in payment of petitioner’s federal state and local estimated_taxes for and a letter from brown forman confirming that petitioner’s position as a director of the company would end on date on date petitioner’s counsel sent so fernandez a letter which contained inter alia a detailed discussion of the grant terms and operation of petitioner’s brown forman stock_options petitioner was heavily involved in the preparation of the date letter the letter proposed exercising some of the options to fund an oic in the date letter petitioner proposed to exercise his brown forman options for years through the closing price of brown forman stock on date the day before the letter was approximately dollar_figure per share using a price of dollar_figure per share petitioner calculated that the exercise of these options would result in ordinary_income of approximately dollar_figure petitioner estimated that he would owe federal income taxes of dollar_figure and state_and_local_income_taxes of dollar_figure on this income thus petitioner determined that the net_proceeds from the exercise of the options for through after all taxes were paid would be approximately dollar_figure in the date letter petitioner suggested that he pay respondent dollar_figure from the exercise of the brown forman options for through in order to settle his outstanding dollar_figure million debt further petitioner stated that respondent should accept this amount to account for the fact that i the options are nothing more than a potential asset that are valueless to both mr o’neil and the irs if he does not exercise them ii the options are not marketable and can be only exercised by mr o’neil further the options cannot be seized sold pledged or hypothecated iii the value of the options in the future is wholly unknown and unknowable the price of the brown forman stock could go down in the years to come thereby rendering it uneconomical for mr o’neil to exercise the options and iv the receipt of tax dollars today from the exercise of the options has a present_value to the irs at the time the collection hearing was conducted and as of the date of trial the fair_market_value for the brown forman stock still was approximately dollar_figure per share petitioner rather than his counsel established the figure of dollar_figure however petitioner was willing to negotiate this figure with respondent and pay a greater amount in order to reach an agreement on an oic the date letter was signed by petitioner’s counsel not petitioner this letter was not signed under penalties of perjury and was not accompanied by a dollar_figure check for the application fee while petitioner and so fernandez were discussing a possible oic congress enacted the tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 and d 120_stat_362 which amended sec_7122 by adding a new subsection c requiring a 20-percent downpayment for a lump- sum oic made on or after date as of date petitioner had not filed an oic that same day petitioner’s counsel informed so fernandez that he would check his records to be sure but he feels he did not send an oic in so fernandez indicated that because petitioner had not yet submitted an oic petitioner would be required to include a 20-percent deposit with an oic on march and so fernandez informed petitioner’s counsel that a 20-percent deposit was required for all oics under the new sec_7122 so fernandez requested that petitioner provide him with a copy of one of the brown forman option agreements on date petitioner’s counsel informed so fernandez that petitioner was willing to make a payment of dollar_figure--ie percent of dollar_figure petitioner’s estimate of an acceptable oic petitioner’s counsel also sent so fernandez a copy of the brown forman non-employee director’s nonqualified_stock_option award granted to petitioner on date all of the brown forman options that had been awarded to petitioner were substantially_similar in form to the option except for the grant dates expiration dates number of shares and the prices per share which varied these options could not be sold transferred pledged assigned or otherwise hypothecated on date so fernandez acknowledged receipt of the option agreement and requested that petitioner provide so fernandez by date with a schedule of all of the options that petitioner was awarded for through so fernandez requested that the schedule include the number of shares and the exercise price price per share covered by each option contract so fernandez stated in this letter that a schedule of the options rather than the individual option contracts was sufficient for him to evaluate the merits of petitioner’s proposed oic on date petitioner’s counsel sent so fernandez the requested schedule of petitioner’s brown forman options the schedule included inter alia the number of shares per option award and the exercise price price per share after reviewing the schedule of options so fernandez’s preliminary finding was that petitioner’s net realized equity nre in all of petitioner’s brown forman options was dollar_figure he found that the big_number brown forman shares for which petitioner had options had a fair_market_value of dollar_figure using the dollar_figure- per-share fair_market_value petitioner’s counsel asserted in the date letter in reaching the nre so fernandez calculated that petitioner’s cost of exercising the options the exercise price times the number of shares would be dollar_figure and subtracted that amount from the dollar_figure fair_market_value of the brown forman stock in reaching his nre amount so fernandez also deducted petitioner’s estimated federal state and local_taxes of dollar_figure from the dollar_figure fair_market_value of the brown forman stock so fernandez found no legal authority or administrative guidance to support petitioner’s counsel’s argument that the nre should be discounted this schedule lists a total of big_number options however the parties consistently referred to there being big_number options with the exception of the stipulation of facts where the total of big_number appears to be a typo for convenience we presume that petitioner had the option to purchase big_number shares of brown forman stock at the time of the collection proceedings on date so fernandez told petitioner’s counsel that he could find no basis under the internal_revenue_manual irm for reducing the nre of the options below dollar_figure on date so fernandez called petitioner’s counsel and left a voice mail message the substance of which so fernandez recounted in his activity records as follows called the rep and left a voice mail message on his voice mail to the effect that i did not believe that an offer could succeed if the taxpayer did not offer his complete equity minus the tax consequences i mentioned that i had discussed this concept with the atm appeals team manager on date so fernandez spoke with petitioner’s counsel the substance of which so fernandez recounted in his activity records as follows rep called and i finally spoke to him in person he agreed that there is no support in the irm for reducing the value of the options outside of the tax consequences so fernandez advised petitioner’s counsel that petitioner had sufficient income to meet his monthly expenses and that he could liquidate the brown forman options and make payments to reduce his balance throughout the months when petitioner’s case was assigned to so fernandez petitioner’s counsel and so fernandez had several serious focused and meaningful discussions regarding petitioner’s desire to enter into an oic and how petitioner proposed to fund one petitioner’s intention to submit an oic for the years at issue was the only collection alternative discussed by petitioner’s counsel and so fernandez at the date face-to-face collection hearing and in the months thereafter ie during the collection hearing until the notice_of_determination was issued petitioner understood and agreed that if and when required he would need to pay a dollar_figure processing fee and submit a form_656 offer_in_compromise he did neither nor did he submit a percent nonrefundable deposit petitioner considered the form_656 the 20-percent deposit and the dollar_figure processing fee to be ministerial aspects procedural formalities of an oic that could be addressed if and when petitioner and respondent reached an agreement as to the amount of the oic notice_of_determination on or about date so fernandez issued the notice_of_determination to petitioner stating his position that the nre of the options was dollar_figure the notice_of_determination further stated in relevant part the internal_revenue_manual provides no support for reducing the value of an asset of this type merely because of the inherent difficulty in collection from it the starting point for determining whether an offer can be accepted is the taxpayer’s net equity in all of the assets there is no provision for taxpayers to retain part of their equity outside of an effective tax_administration offer the facts and circumstances in this case would not justify an offer under effective tax_administration therefore in order for an offer to be seriously considered the net equity in the options must be the starting point under the heading of collection alternatives offered by taxpayer the notice_of_determination also stated you expressed a desire to offer dollar_figure but you have not formally submitted an offer opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 and b further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite an oic was the only issue petitioner’s counsel and so fernandez discussed during the collection hearing accordingly the crux of this case is whether petitioner submitted an oic to respondent during the collection hearing to decide this we look to the relevant statute and regulations sec_7122 authorizes the commissioner to compromise a taxpayer’s outstanding liabilities the regulations and procedures under sec_7122 provide the exclusive method of effecting a binding nonjudicial compromise 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 648_f2d_1198 9th cir citing 278_us_282 affg in part revg in part and remanding per curiam on other grounds tcmemo_1979_71 sec_301_7122-1 proced admin regs provides an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary an offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary see nash v commissioner tcmemo_2008_250 harbaugh v commissioner tcmemo_2003_316 see also wagner v commissioner tcmemo_1990_443 compromise agreements under sec_7122 are required to be in writing prakash v commissioner tcmemo_1990_106 same foulds v commissioner tcmemo_1989_29 same an oic must be submitted on a special form prescribed by the secretary riederich v commissioner 985_f2d_574 9th cir affg without published opinion tcmemo_1991_164 laurins v commissioner supra pincite sec_601_203 statement of procedural rules identifies form_656 as the form required for an oic offers in compromise are required to be submitted on form_656 properly executed and accompanied by a financial statement on form_433 if based on inability to pay form_656 is used in all cases regardless of whether the amount of the offer is tendered in full at the time the offer is filed or the amount of the offer is to be paid_by deferred payment or payments see also godwin v commissioner tcmemo_2003_289 taxpayers who wish to propose an offer_in_compromise must submit a form_656 offer_in_compromise affd 132_fedappx_785 11th cir ringgold v commissioner tcmemo_2003_199 settlement of tax_liabilities for less than the amount owed requires the completion of form petitioner did not submit a form_656 or any other writing made under penalties of perjury to compromise his tax_liabilities furthermore petitioner admitted that he did not submit the 20-percent downpayment required by sec_7122 as petitioner’s counsel stated so fernandez and petitioner’s counsel were discussing considering evaluating and negotiating an oic petitioner’s counsel further stated that once an amount was agreed to if it was agreed to the formalities would have been accomplished this never happened and the formalities of submitting an oic were never accomplished as petitioner did not submit a written oic to respondent we cannot find that a valid compromise was made see harbaugh v commissioner supra ringgold v commissioner supra petitioners did not submit an offer_in_compromise on the appropriate form ie form administrative negotiations regarding compromise of a tax_liability are not binding against either party and not enforceable without compliance with sec_7122 rohn v commissioner tcmemo_1994_244 petitioner’s intention to submit an oic for the years at issue was the only collection alternative proposed by petitioner and discussed by petitioner’s counsel and so fernandez at the conference on date and in the months thereafter ie during the collection hearing until the notice_of_determination was issued accordingly the settlement officer did not abuse his discretion in failing to consider an oic that petitioner never made see kindred v commissioner 454_f3d_6 first we note that so fernandez was not obligated to propose a counteroffer see 447_f3d_706 9th cir affg tcmemo_2004_13 second assuming arguendo that petitioner had submitted an oic for dollar_figure on form_656 and the 20-percent downpayment it would not have been an abuse_of_discretion for the settlement officer to reject such an oic we do not conduct an independent review of what would be an acceptable oic 125_tc_301 affd 469_f3d_27 1st cir instead the extent of the court’s review is to determine whether the decision to reject the oic was arbitrary capricious or without sound basis in fact or law id pincite see 112_tc_19 regulations implementing sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration the validity of the underlying tax_liability is not at issue accordingly petitioner could not have sought an oic for doubt as to liability petitioner could not pay his liability in full accordingly petitioner could not have sought an oic to promote effective tax_administration see sec_301_7122-1 proced admin regs generally an oic based on doubt as to collectibility will be acceptable only if the offer reflects the reasonable collection potential rcp murphy v commissioner supra pincite a taxpayer’s rcp is calculated by adding together the taxpayer’s nre and future income lemann v commissioner tcmemo_2006_37 so fernandez computed that petitioner’s nre was dollar_figure petitioner determined that the nre of the options for through was approximately dollar_figure both of these figures are considerably more than dollar_figure because an oic for dollar_figure was less than the rcp an oic for dollar_figure would be unacceptable under the commissioner’s continued 7th cir stating that without an actual offer_in_compromise to consider it would be most difficult for either the tax_court or this court to conclude that the appeals officer might have abused his discretion 124_tc_69 holding that because there was no offer_in_compromise before appeals there was no abuse_of_discretion in appeals’ failing to consider an offer_in_compromise huntress v commissioner tcmemo_2009_161 citing nelson v commissioner tcmemo_2009_108 which held that appeals did not abuse its discretion in sustaining a lien when a taxpayer requested an oic generally but had not prepared one williams v commissioner tcmemo_2009_159 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit continued procedures and it would not have been an abuse_of_discretion to reject such an oic see murphy v commissioner supra pincite lemann v commissioner supra see also mcclanahan v commissioner tcmemo_2008_161 when a settlement officer has followed the commissioner’s guidelines to ascertain a taxpayer’s rcp and rejected the taxpayer’s collection alternative on that basis we have found no abuse_of_discretion lemann v commissioner supra and cases cited therein furthermore it is not an abuse_of_discretion to reject an oic that bears no relationship to a taxpayer’s ability to pay according to his own calculations hubbart v commissioner tcmemo_2007_26 affd in part and vacated in part sub nom 568_f3d_710 9th cir hawkins v commissioner tcmemo_2005_88 to reflect the foregoing decision will be entered for respondent
